Oo CO NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cr-06063-SMJ ECFNo. 114 filed 08/06/20 PagelD.644 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

 

UNITED STATES OF AMERICA, )
_ )
Plante, ) NO? ::CR- If - Go67-SMI- 2,
v. DEFENDANT’S STATEMENT
) OF REASONS IN SUPPORT
Nicholas Carter a) OF THE MOTION TO
) CONTINUE TRIAL
Defendant. )

My attorney has advised me of my right under the Speedy Trial Act, 18 U.S.C. § 3161, to
go to trial within a seventy-day period. My attorney has also advised me that a continuance of the
trial is needed, and we discussed the reasons for a continuance.

A motion to continue the trial has been filed.

My attorney has advised me, and | understand that, if the Court grants the motion to
continue that all time between the date the motion to continue was filed and the new date for trial
will be excluded from the speedy-trial period under the Speedy Trial Act.

After reviewing the motion and discussing the reasons for the requested continuance with
my attorney, I knowingly and voluntarily ask this Court to grant that motion to continue and reset
the trial date from its current date of _ 9/28/2020 to a date not later than 12/7/2020

for the following reasons as found in 18 U.S.C. § 3161:
My attorney Needs additional time t prepare and investigate.

 

 

 

 

 

Defendant’s Statement of Reasons in Support of Motion to Continue Trial - 1 Rev. 3/8/2016

 
Case 4:19-cr-06063-SMJ ECF No. 114 filed 08/06/20 PagelD.645 Page 2 of 2

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

F ee
> on

 

<Defendant AD YA
Date: “DA Seif)

I have read this form and discussed the an

Counsel for Défendant
Date: :

I have translated this form into a language in which the Defendant is conversant. If
questions have arisen, I have notified the Defendant’s counsel of the questions and have

not offered not given advice nor personal opinions.

 

Interpreter (printed name)

 

Interpreter (signature)
Date:

Defendant’s Statement of Reasons in Support of Motion to Continue Trial - 2

Rev. 3/8/2016

 
